[ljpc.jpg]



January 1, 2016


Jennifer Anne Carver
c/o La Jolla Pharmaceutical Company
10182 Telesis Court, 6th floor
San Diego, CA 92122


Re:    Revised Offer of Employment


Dear Jennifer,


La Jolla Pharmaceutical Company (the “Company”) is pleased to offer you the
full-time position of Senior Vice President of Operations, effective January 1,
2016.


Your initial annual base salary will be $300,000, less applicable withholdings
and deductions, paid in accordance with the Company’s normal payroll practices.
Your annual base salary will be considered for annual increases in accordance
with Company policy and subject to review and approval by the Chief Executive
Officer. Additionally, you will be eligible for an annual bonus, in a target
amount equal to 30% of your annual base salary, subject to achievement of
individual and Company goals established annually.
During your employment, you will be eligible to participate in any and all
employee benefit plans made available by the Company from time to time to its
executives generally, subject to plan terms and generally applicable Company
policies. In addition to holidays observed by the Company, you will be eligible
to earn and use vacation in accordance with the policies of the Company, as in
effect from time to time. The Company reserves the right to change or eliminate
its benefits on a prospective basis at any time.
You will be expected to devote your full business time and your best
professional efforts, judgment, knowledge and skill exclusively to the
performance of your duties and responsibilities for the Company and its
affiliates, and to abide by all Company policies and codes of conduct, as in
effect from time to time. As Senior Vice President of Operations, you will be
expected to perform the duties of your position and such other duties as may be
assigned to you from time to time. You will be expected to be at the company
offices at least 8 working days per month with the remainder of your time spent
working for the Company off-site. The Company will pay airfare and lodging
expenses for your travel and time while in San Diego.
If you accept our offer, your employment with Company will be “at-will.” This
means your employment is not for any specific period of time and can be
terminated by you at any time for any reason. Likewise, the Company may
terminate the employment relationship at any time, with or without cause or
advance notice. In addition, the Company reserves the right to modify your
position, duties or reporting relationship to meet business needs, and to use
its managerial discretion in deciding on appropriate discipline when it deems
circumstances so warrant. Any change to the at-will employment relationship must
be by a specific, written agreement signed by you and the Company’s Chief
Executive Officer.






--------------------------------------------------------------------------------

[ljpc.jpg]



This letter, including the previously executed Proprietary Information,
Nondisclosure, and Assignment Agreement and Mutual Agreement to Arbitrate,
constitutes the entire agreement between you and the Company relating to this
subject matter, and supersedes all prior or contemporaneous agreements,
understandings, negotiations and representations, whether oral or written,
express or implied, on this subject (including your prior offer letter, dated
January 17, 2014). This letter may not be modified or amended, and no breach is
to be regarded as waived, unless agreed to in a specific, written agreement
signed by you and the Company’s Chief Executive Officer. This letter shall be
governed and construed in accordance with the laws of the State of California,
without regard to the conflict of laws principles thereof.
Sincerely,


/s/ George F. Tidmarsh                    
George F. Tidmarsh M.D., Ph.D.
President and Chief Executive Officer


*    *    *
Accepted and agreed:


Dated    January 1, 2016                /s/ Jennifer Carver                
Jennifer Carver












